IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WILLIAM M. BRIDGES,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-0706

TOMATOES OF RUSKIN and
GUARANTEE INSURANCE
COMPANY

      Appellees.

_____________________________/

Opinion filed September 29, 2017.

An appeal from an order of the Judge of Compensation Claims.
E. Douglas Spangler, Judge.

Date of Accident: July 28, 2011.

Bill McCabe, Longwood, and Warren L. Harris, Tampa, for Appellant.

Allyson A. McInvale of Brady Law Group, PLC, Tampa, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.